       Case 2:19-cr-00155-EEF-KWR Document 40 Filed 10/02/20 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                         CRIMINAL NO. 19-155

 VERSUS                                                           SECTION : L (4)

 DOMINIQUE ALAINA BERRY, a/k/a Desiree                            VIOLATION: 18:371,
 Knowles                                                          18:1028A(a)(1)

                             NOTICE OF SENTENCING - from 10/15/20


Take Notice that this criminal case has been reset for SENTENCING on THURSDAY, FEBRUARY 4, 2021,
AT 2:00PM, before Judge Eldon E. Fallon, Courtroom C-468, 500 Poydras Street, New Orleans, LA 70130.

Important: Counsel are hereby notified that any request for the imposition of a Non-Guideline
Sentence must comply with the deadlines established in LCrR 32.1.1E regarding the submission of
motions or letters requesting departures from the Sentencing Guidelines.

Note: Photo I.D. is required to enter the building.
Persons on bond must report to the Deputy U.S. Marshal immediately outside the aforesaid courtroom for
evaluation and search 15 minutes prior to appearance.

                                                      CAROL L. MICHEL, CLERK
 Date: October 2, 2020
                                                      by: Dean Oser, Deputy Clerk
 TO:
                                                      AUSA: Jordan Ginsberg
 DOMINIQUE ALAINA BERRY - CUSTODY                     U.S. Marshal
 Celia Rhodes, Asst. FPD
 Gary Schwabe, Asst. FPD                              U.S. Probation Officer

                                                      U.S. Probation Office - Pretrial Services Unit
 Special Agent Jennifer Terry, FBI
                                                      JUDGE
 If you change address,
 notify clerk of court                                MAGISTRATE
 by phone, 504-589-7686
                                                      COURT REPORTER COORDINATOR
                                                      INTERPRETER: NONE
